                      Case 7:19-cv-09100-KMK Document 24 Filed 12/04/19 Page 1 of 1

       ANDERSON KILL P.C.
                                                                    Attorneys and Counselors at Law
       1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
       TELEPHONE: 212-278-1000 • FAX: 212-278-1733
       www.andersonkill.com
                                                                                                           Allen R. Wolff, Esq.
                                                                                                      awolff@andersonkill.com
                                                                                                                 212-278-1379

       Via ECF
                                                     MEMO ENDORSED                                December 4, 2019

       Hon. Kenneth M. Karas
       United States District Court for the Southern District of New York
       The Hon. Charles L. Brieant Jr. Federal Building and Courthouse
       3 00 Quarropas Street
       White Plains, NY 10601-4150

                           Re:      Argonaut Insurance Company v. Town of Greenburgh,
                                    No. 7:19-cv-09100-KMK

       Dear Judge Karas:

                We represent Defendants the Town of Greenburgh, Paul J. Feiner, and Francis Sheehan
       in the above-referenced matter. With the consent of counsel for Plaintiff Argonaut Insurance
       Company, we write pursuant to Rule I.C. of the Court's Individual Rules of Practice to request
       an adjournment of the pre-motion conference that was recently set for 11 :00 a.m. on December
       11, 2019. On that date, the undersigned and co-counsel must appear in another matter for a
       previously scheduled oral argument before the United States Court of Appeals for the Second
       Circuit.

               After advising counsel for Plaintiff of the conflict on December 11, 2019 and exploring
       alternative dates, we report that all counsel are available for a pre-motion conference during
       December 12-18, 2019 and then again after January 5, 2020. The parties therefore respectfully
       request that the adjourned conference date be set between December 12-18, 2019, or after
       January 5, 2020.

                 This is the first request for an adjournment of this pre-motion conference.


   TI"-      CCA~t((\ u.

       ~t- \\ ·. O0
                                                                     Allen R. Wolff

       cc:
                                             12-1<ln
      New York, NY         •   Los Angeles, CA   •   Stamford, CT • Washington, DC   •   Newark, NJ   •   Philadelphia, PA




docs- I00214405 . I
